testimony at trial established that 61 marijuana plants were found
                 growing in common areas of Ballard's family home. Substantial evidence
                 indicated that the marijuana was being sold, including eyewitness              •




                 testimony, an officer's testimony that the amount of marijuana in the
                 home was significantly more than that needed for the family's personal
                 use, 1 and a scale found in Ballard's bedroom. We conclude that the jury
                 could reasonably infer from the evidence presented that Ballard
                 committed the charged crimes.       See NRS 453.336(1); NRS 453.401(1).
                 Circumstantial evidence is sufficient to support a conviction, Buchanan v.
                 State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003), and a jury's verdict will
                 not be disturbed where, as here, it is supported by sufficient evidence, see
                 Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see also McNair v.
                 State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).
                              Second, Ballard contends that the district court erred by
                 denying his motion for a judgment of acquittal. Because we have
                 determined that sufficient evidence was presented to support the
                 convictions, we conclude that the district court did not err.      See NRS
                 175.381(2) (providing that the district court may set aside the verdict and




                       1 Wenote that Ballard offers no cogent argument or legal authority
                 in support of his assertion that he could not be convicted of the crimes
                 because the other members of his family legally possessed the marijuana.
                 See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987) ("It is
                 appellant's responsibility to present relevant authority and cogent
                 argument; issues not so presented need not be addressed by this court.").




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) )947A arem
                enter a judgment of acquittal if the evidence was insufficient to sustain a
                conviction).
                               Having considered Ballard's contentions and concluded that
                no relief is warranted, we
                               ORDER the judgment of conviction AFFIRMED.




                                                                     J.
                                          Parraguirre


                                                J.            CLUL
                                                            Cherry


                cc:   Hon. Carolyn Ellsworth, District Judge
                      Sandra L. Stewart
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) I947A